J-S54022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                              IN THE SUPERIOR COURT OF
                                                                PENNSYLVANIA
                              Appellee

                         v.

HOWARD CHARLES MOONEY

                              Appellant                        No. 1814 WDA 2015


          Appeal from the Judgment of Sentence November 9, 2015
                In the Court of Common Pleas of Erie County
            Criminal Division at No(s): CP-25-CR-0000880-2012


BEFORE: BENDER, P.J.E., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                           FILED JULY 26, 2016

       Howard Charles Mooney appeals the judgment of sentence imposed on

November 9, 2015, in the Erie County Court of Common Pleas, following the

revocation    of   his    probation      for   failure   to   comply   with   registration

requirements.1 The trial court sentenced Mooney to a term of three to six

years’ imprisonment.          On appeal, Mooney contends the Commonwealth

failed to present sufficient evidence that he violated the terms of his

probation. For the reasons below, we affirm.

       The facts and procedural history underlying this appeal are as follows.

On February 16, 2012, Mooney, a registered sexual offender, was charged
____________________________________________


1
 18 Pa.C.S. § 4915(a)(2). We note that Section 4915 expired on December
20, 2012, and was replaced by Section 4915.1. See 2012, July 5, P.L. 880,
No. 91, § 1, effective Dec. 20, 2012. Because Mooney was originally
sentenced on August 29, 2012, the prior statute applies.
J-S54022-16



with failure to comply with registration requirements when it was discovered

he was no longer living at his registered address.            On July 6, 2012, he

entered a guilty plea to one count of failure to comply with registration

requirements, in exchange for which the Commonwealth agreed to grade the

crime as a third-degree felony. Mooney was sentenced on August 29, 2012,

to a term of six to 12 months’ imprisonment, followed by 36 months’

probation.2 He was paroled three days later on September 2, 2012.

       While    serving    his   probationary    sentence,   Mooney   violated   the

conditions of his supervison.            On November 9, 2015, the trial court

conducted a probation revocation hearing, based on allegations that Mooney

(1) failed to prove a truthful and complete report to his probation officer, (2)

failed to successfully complete the Integrated Adult Sexual Offenders

Program (“IASOP”), and (3) had contact with minors without permission.

The trial court summarized the testimony presented at the revocation

hearing as follows:

       [A]n affiliate of the [IASOP] testified she had contact with
       [Mooney] weekly since October, 2012 for group therapy sessions
       as part of his sex offender treatment.     The program also
       required [Mooney] to submit a written request for permission
       from the treatment team and the probation office before having
       any contact with children.
____________________________________________


2
 This sentence fell below the mitigated range of the sentencing guidelines.
See Guideline Sentence Form, 8/30/2012 (standard range was 27-40
months, mitigated range was 21 months). Additionally, Mooney was given
181 days credit for time served.




                                           -2-
J-S54022-16


              During a group therapy session in the presence of his
       therapist, [Mooney] divulged that “his roommate had a boyfriend
       who had a son, and that he was having contact with the son.”
       This contact was ongoing for at least three to four years.
       [Mooney] was advised he needed to submit a written request to
       have contact with the boy in order to develop a safety plan
       before contact would be approved. [Mooney] never submitted
       that request.     Later, the treatment team became aware
       [Mooney] also had contact with other children and had not
       submitted any kind of written request for this contact. In neither
       situation did [Mooney] attempt to remove himself from the
       situation, as he was required to do under the terms of his
       probation contract.

              The treatment team confronted [Mooney] about this
       contact. During this meeting, [Mooney] was accompanied by his
       roommate and her boyfriend. All were unaware of the nature
       and extent of [Mooney’s] prior criminal record and that [Mooney]
       had not received approval to be around the children. The worker
       testified failure to inform “persons significantly involved” in
       [Mooney’s] life that he was a “sex offender…” violated a
       condition of his treatment with the sex offender program. Based
       on this and his unapproved contact with minors, [Mooney] was
       terminated from the program.

Trial Court Opinion, 1/4/2016, at 2-3 (record citations omitted).

       At the conclusion of the hearing, the court revoked Mooney’s

probation, and sentenced him to a term of three to six years’ incarceration.

Mooney filed a motion for reconsideration, which the trial court denied. This

timely appeal followed.3

       Mooney’s sole claim on appeal challenges the sufficiency of the

evidence supporting the revocation of his probation.     In an appeal from a
____________________________________________


3
  On November 17, 2015, the trial court ordered Mooney to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Mooney complied with the court’s directive, and filed a concise statement on
November 30, 2015.



                                           -3-
J-S54022-16



probation revocation sentence, our review is limited to a consideration of the

validity of the revocation proceedings, and the legality and discretionary

aspects of the sentence imposed following revocation. Commonwealth v.

Cartrette, 83 A.3d 1030, 1033-1034 (Pa. Super. 2013) (en banc).

      The Commonwealth establishes a probation violation meriting
      revocation when it shows, by a preponderance of the evidence,
      that the probationer’s conduct violated the terms and conditions
      of his probation, and that probation has proven an ineffective
      rehabilitation tool incapable of deterring [the] probationer from
      future antisocial conduct.

Commonwealth v. A.R., 990 A.2d 1, 4 (Pa. Super. 2010), aff'd, 80 A.3d

1180 (Pa. 2013).

      Mooney argues the trial court abused its discretion in concluding the

Commonwealth provided sufficient evidence that he violated the terms of his

probation.    Specifically, he challenges the court’s finding that he failed to

inform “significant people in [his] life,” namely, his roommate and her

boyfriend, that he is “a sex offender, and/or a person that has committed a

crime of sexual nature and/or a person at risk of committing a sexual

offense.”    Mooney’s Brief at 6.   See also IASOP Treatment Contract and

Informed Consent, 10/24/2012, Program Rules and Expectations at ¶ 18.

Mooney contends the court based this violation solely on the testimony of his

IASOP therapist, Margaret Scepura. However, he asserts (1) Scepura had

no personal knowledge of what he told his roommate and her boyfriend, and

(2) he did, in fact, inform them that he was a sexual offender, although he

did not provide details of his convictions. See id. at 6-7. He further claims


                                      -4-
J-S54022-16



“nowhere in the contract is it specified that [he] go into any further detail

regarding the specifics of [his] offense outside of informing people he is a

sex offender.”    Id. at 6-7.    Mooney also argues the court abused its

discretion in finding he had contact with minors without permission. Id. at

7. See also IASOP Treatment Contract and Informed Consent, 10/24/2012,

Program Rules and Expectations at ¶ 2.        Rather, he asserts the testimony

demonstrated     he   had   permission   to   interact   with   his   roommate’s

granddaughter, and the Commonwealth provided no testimony “from anyone

with firsthand knowledge” of the purported contact he had with the son of

his roommate’s boyfriend and the son’s friend. Id.

     The trial court provided the following rationale for its determination

that Mooney violated the terms of his probation supervision:

           [Mooney’s] singular admission to violating Condition 11,
     which required [him] to complete any treatment program
     required by probation, coupled with testimony presented by the
     IASOP worker demonstrate the Commonwealth met their burden
     of proving by a preponderance of the evidence [Mooney] violated
     a condition of his probation. Revocation was therefore proper.

           The strongest evidence in support of revocation is
     [Mooney’s] admission he had contact with a minor. There is also
     no question he did so without first obtaining permission as he
     was required to do under the terms of his treatment contract for
     the [IASOP].       After learning this, [Mooney] received an
     opportunity to submit a request for permission to have contact
     with at least one of the minors. However, he failed to submit a
     request and was ultimately terminated from the program
     because of his unwillingness to address the situation.      The
     termination, in turn, triggered a violation of the condition
     requiring him to successfully complete all programs, and,
     ultimately, laid the basis for his revocation.



                                    -5-
J-S54022-16


            Defense counsel’s argument [that] violation of the
      conditions was based solely on inadmissible hearsay, and ought
      not to be considered is contradicted by the record. The worker
      based the decision to terminate [Mooney] from the program
      because of his admissions. It was the admissions by [Mooney]
      that were his downfall and not any out of court statement from a
      third party.

Trial Court Opinion, 1/4/2016, at 4-5.

      Our review of the transcript from the revocation hearing supports the

findings of the trial court.    The only witness at the hearing was Mooney’s

IASOP therapist, Margaret Scepura.        Scepura testified that:   (1) Mooney

admitted during a group therapy session he was having contact with the son

of his roommate’s boyfriend (N.T., 11/9/2015, at 9); (2) despite being given

the opportunity to submit written approval for this contact, Mooney failed to

do so (id. at 14); (3) although Mooney did have approval for supervised

contact with his roommate’s granddaughter, his contact exceeded what was

approved, in that he had physical contact with her by holding her and

putting her on his lap (id. at 15); (4) after meeting with Mooney, his

roommate, and her boyfriend, it was clear both his roommate and her

boyfriend were unaware of the nature and extent of Mooney’s criminal

record, as well as the fact he was not “approved to be around the boy and

his friends.”    Id. at 10.    Based on all of the above, the treatment team

concluded Mooney had been “dishonest” concerning his contact with minors,

and failed to reveal the extent of his prior offenses to his roommate and her

boyfriend.      Id. at 11.     Therefore, Scepura testified, “we decided that

[Mooney] wasn’t adequately engaged in the treatment process despite our


                                       -6-
J-S54022-16



intervention[,]” and he was terminated from the program.         Id.    His

termination from the program was also a violation of the special conditions

of his supervision.    See Special Conditions of Supervision, 8/31/2012

(“Successfully complete all programs deemed appropriate”).

      Accordingly, contrary to Mooney’s contention, the trial court did not

rely on hearsay testimony in determining the Commonwealth proved, by a

preponderance of the evidence, that Mooney violated the terms of his

probation.    Rather, the court’s decision was based upon the firsthand

knowledge of Mooney’s IASOP therapist, as well as his own admissions.

Accordingly, no relief is warranted.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2016




                                       -7-